DETAILED ACTION
Claims 1-2 and 4-7 are pending. Claims dated 04/11/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 01/10/2022, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Allowable Subject Matter
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – i.e., the limitations following “…wherein the third unit is configured to: when the third communicator receives the destination from the first or second unit in a case where the third communicator does not receive the destination from other than the first and second units […]”, the limitations following “…wherein the first unit is configured to: when the first communicator receives the destination from other than the second and third units […]”, the limitations following “wherein the second unit is configured to: when the second unit receives the destination from other than the first and third units […], and “[…] when the second unit receives the second drive signal from the first unit in a case where the second unit does not receive the second drive signal from the third unit […]” in combination with all the other elements of claim 7 are not taught or suggested in the prior arts of record.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 2 is objected to because of the following informalities in lines 13 and 16: “deriver”. Examiner believes Applicant intended to state: “driver”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities in line 5: “…wherein in in a fourth flight condition…”. Examiner believes Applicant intended to state: “wherein in a fourth flight condition…”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, claim 4 recites the limitation “the second driver is configured to receive the second drive signal from the second driver to drive the second rotary wing” in the last limitation. It is not clear to the Examiner how a second driver can receive a drive signal from itself, when the claim states the drive signal is generated by the drive controllers (not by the drivers, see lines 19-20 of claim 4). For examination purposes, the Examiner has interpreted the limitation as: “the second driver is configured to receive the second drive signal from the second drive controller to drive the second rotary wing”.
Claim 5-6 are similarly rejected, because of their dependencies on rejected claim 4, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kushleyev et al. (US 20200041998 A1), in view Suzuki et al. (US 20190256191 A1), in view of Senkel et al. (US 20150012154 A1) and herein after will be referred to as Kushleyev, Suzuki, and Senkel respectively.

Regarding claim 1, Kushleyev teaches an aircraft comprising a plurality of first units disposed at positions that are different from each other in planar view, each of the first units including (Fig. 1 robotic vehicle 200 in the form of a quadcopter): 
a first sensor configured to detect a flying state of the aircraft ([0024] on-board sensors; Fig. 4 decoders); 
a rotary wing configured to provide the aircraft with lift, thrust, or both (Fig. 4 rotors 406); 
a driver configured to drive the rotary wing (Fig. 4 motor 404); 
and a first drive controller configured to generate a drive signal of the rotary wing for the driver Fig. 4 motor driver coupled to ESC for each respective motor; [0043] The robotic vehicle 200 may be controlled through control of the individual motors of the rotors 202 as the robotic vehicle 200 progresses toward a destination), 
wherein each first drive controller has the control information that is same as that of another first drive controller (Fig. 4 the same control information and sensor information is sent to all the motor drivers; [0024] The ESCs receive this motor behavior or state information and apply closed-loop motor control techniques to achieve a desired state for each motor), 
wherein in a first flight condition, each driver receives the drive signal from outside the first unit where the driver is included, and (Fig. 4 receives from flight controller 220; Fig. 6 under the condition where ESCs are connected to the flight controller steps 602-604; [0058] In normal operation, the flight controller 220 may send control signals to the ESC 402 for controlling power to the motors 404 that drive each of the rotors 406)
wherein in a second flight condition, one of the first drive controllers included in one of the first units generates the drive signal for the driver included in the one of the first unit (Fig. 6 under the condition where one ESC loses signal with the flight controller at step 608, then control of that motor is performed by that motor’s ESC steps 614-616)
while another driver included in another one of the first unit receives the drive signal from outside the another one of the first unit (Fig. 6 normal operation in the robotic vehicle steps 602-604 – the other 3 ESCs in the robotic vehicle operating under normal condition in Fig. 4; [0077] The operations in blocks 602-604 may be performed periodically in parallel with the normal control of ESCs by the flight controller).
Kushleyev does not explicitly teach a first drive controller configured to generate another drive signal for another driver included in another first unit.
However, Suzuki teaches a first drive controller (Fig. 24 ESC 65) configured to generate another drive signal for another driver included in another first unit (Fig. 24 motor 25 is configured to receive the second drive signal from ESC 65; Fig. 24 motor 21 is configured to receive drive signals from ESC 65; [0214] In Step S22, the failure-determination unit 563 determines whether the first ESC 61 is broken based on the first current detected by the first current sensor A1a and the second current detected by the second current sensor A1b; [0215] In Step S23, the line-control unit 562 switches the ESC switch SW1v to the second ESC 65 side so that the same control signal is entered from the second ESC 65 to the first motor 21 and the second motor 25).
In Suzuki, Examiner interprets motor 21 corresponds to “another driver”. Motor 21 is included in “another first unit” which in Fig. 4 shows the motor 21, ESC 61, and the sensors and rotor 31”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the aircraft as taught by Kushleyev to incorporate the teachings of Suzuki to include a first drive controller configured to generate another drive signal for another driver included in another first unit, because doing so in cases of failure or disconnection, “reduces a risk of crash” (Suzuki [0003]).
Kushleyev suggests that the sensors are in each of the rotor parts, but Kushleyev does not explicitly teach that each of the first units includes a sensor.
However, Senkel teaches each of the first units has an (attitude) sensor (Fig. 7 attitude sensor 1 8aa connected to BLDC motor 1…attitude sensor n 8an connected to BLDC motor m)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kushleyev to incorporate Senkel to include a first sensor (in this case an attitude sensor) for each of the first units, because doing so allows obtaining attitude measurements even in the case where one attitude sensor fails.

Regarding claim 2, Kushleyev, as modified (see rejection of claim 1), teaches the aircraft according to claim 1.
Kushleyev also teaches further comprising a second unit that includes: a second sensor configured to detect the flying state of the aircraft (Fig. 4 sensors 240); 
and a second drive controller configured to generate the drive signals for the drivers in the first units on a basis of the flying route of the aircraft, the flying state from the second sensor, and control information for generating drive signals so that the aircraft flies along the flying route, each drive signal being specific to the respective driver (Fig. 4 flight controller 220), 
wherein the control information of the second drive controller is same as those of the first drive controllers (Fig. 4 the same control information and sensor information is sent to each decoder of the motor drivers; [0057] Each decoder 402a may decode signals, such as control signals, from the flight controller 220 directed to a corresponding motor driver 402b), 
wherein in the first flight condition, the second drive controller generates the drive signals for the drivers in the first units, and each deriver receives the drive signal from the second drive controller (Fig. 4 receives from flight controller 220; Fig. 6 under the condition where ESCs are connected to the flight controller steps 602-604; [0058] In normal operation, the flight controller 220 may send control signals to the ESC 402 for controlling power to the motors 404 that drive each of the rotors 406.)
and wherein in the second flight condition, the second drive controller generates the drive signal for the another driver, and the another driver receives the drive signal from the second drive controller ([0058] In normal operation, the flight controller 220 may send control signals to the ESC 402 for controlling power to the motors 404 that drive each of the rotors 406 – Examiner interprets a second ESC, see Fig. 4, corresponds to “another driver”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kushleyev, in view of Senkel.

Regarding claim 4, Kushleyev teaches an aircraft comprising a first unit including (Fig. 1 robotic vehicle 200 in the form of a quadcopter): 
a first sensor configured to detect a flying state of the aircraft ([0024] on-board sensors; Fig. 4 decoders); 
a first rotary wing operative to provide the aircraft with lift, thrust, or both (Fig. 4 rotors 406); 
a first driver configured to drive the first rotary wing based on a first drive signal (Fig. 4 motor 404); 
and a first drive controller (Fig. 4 motor driver coupled to ESC for each respective motor); 
a second unit including: a second sensor configured to detect the flying state of the aircraft ([0024] on-board sensors; Fig. 4 decoders); 
a second rotary wing operative to provide the aircraft with lift, thrust, or both (Fig. 4 rotors 406); 
a second driver configured to drive the second rotary wing based on a second drive signal (Fig. 4 motor 404); 
and a second drive controller (Fig. 4 motor driver coupled to ESC for each respective motor); 
and a third unit including: a third sensor configured to detect the flying state of the aircraft (Fig. 4 sensors 240); 
and a third drive controller (Fig. 4 flight controller 220), 
wherein the first and second units are disposed at positions that are different from each other in planar view (Fig. 1 rotor parts 202 of quadcopter), 
wherein the first to third drive controllers are each configured to generate the first and second drive signals for the first and second drivers, respectively, based on the flying state obtained from corresponding one of the first to third sensors, using a flying route of the aircraft and control information for generating the first and second drive signals so that the aircraft flies along the flying route, the first and second drive signals being specific to the first and second drivers, respectively (Fig. 4 the same control information and sensor information is sent to each/all of the motor drivers; [0024] The ESCs receive this motor behavior or state information and apply closed-loop motor control techniques to achieve a desired state for each motor; [0043] The robotic vehicle 200 may be controlled through control of the individual motors of the rotors 202 as the robotic vehicle 200 progresses toward a destination), 
wherein in a first flight condition, the third drive controller is configured to generate the first and second drive signals to be provided to the first and second drivers, respectively; the first driver is configured to receive the first drive signal from the third drive controller to drive the first rotary wing; and the second driver is configured to receive the second drive signal from the third drive controller to drive the second rotary wing (Fig. 4 receives from flight controller 220; Fig. 6 under the condition where ESCs are connected to the flight controller steps 602-604; [0058] In normal operation, the flight controller 220 may send control signals to the ESC 402 for controlling power to the motors 404 that drive each of the rotors 406), 
and wherein in a second flight condition, the third drive controller is configured to generate the first drive signal; the first driver is configured to receive the first drive signal from the third drive controller to drive the first rotary wing (Fig. 4 receives from flight controller 220; Fig. 6 under the condition where ESCs are connected to the flight controller steps 602-604; [0058] In normal operation, the flight controller 220 may send control signals to the ESC 402 for controlling power to the motors 404 that drive each of the rotors 406); 
the second drive controller is configured to generate the second drive signal; and the second driver is configured to receive the second drive signal from the second driver to drive the second rotary wing (Fig. 4 receives from flight controller 220; Fig. 6 under the condition where ESCs are connected to the flight controller steps 602-604; [0058] In normal operation, the flight controller 220 may send control signals to the ESC 402 for controlling power to the motors 404 that drive each of the rotors 406 – Examiner Note: Fig. 4 shows the motor 404 corresponding to “the second driver” receives the “second drive signal” from the motor driver 403b/ESC 408 corresponding to “a second driver controller”).
Kushleyev suggests that the sensors are in each of the rotor parts, but Kushleyev does not explicitly teach that each of the first units includes a sensor.
However, Senkel teaches each of the first units has an (attitude) sensor (Fig. 7 attitude sensor 1 8aa connected to BLDC motor 1…attitude sensor n 8an connected to BLDC motor m)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kushleyev to incorporate Senkel to include a first sensor (in this case an attitude sensor) for each of the first units, because doing so allows obtaining attitude measurements even in the case where one attitude sensor fails.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kushleyev, in view of Senkel, in further view of Suzuki.

Regarding claim 5, Kushleyev, as modified (see rejection of claim 4) teaches the aircraft according to claim 4.
Kushleyev does not explicitly teach wherein in a third flight condition, the first drive controller is configured to generate the first and second drive signals, the first driver is configured to receive the first drive signal from the first drive controller to drive the first rotary wing, and the second driver is configured to receive the second drive signal from the first drive controller to drive the second rotary wing.
However, Suzuki teaches wherein in a third flight condition, the first drive controller is configured to generate the first and second drive signals (Fig. 24 ESC 61 and ESC 65 generates drive signals to motor 21 and motor 25), 
the first driver is configured to receive the first drive signal from the first drive controller to drive the first rotary wing (Fig. 24 motor 21 is configured to receive drive signals from ESC 65), 
and the second driver is configured to receive the second drive signal from the first drive controller to drive the second rotary wing (Fig. 24 motor 25 is configured to receive the second drive signal from ESC 65; [0214] In Step S22, the failure-determination unit 563 determines whether the first ESC 61 is broken based on the first current detected by the first current sensor A1a and the second current detected by the second current sensor A1b; [0215] In Step S23, the line-control unit 562 switches the ESC switch SW1v to the second ESC 65 side so that the same control signal is entered from the second ESC 65 to the first motor 21 and the second motor 25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the aircraft as taught by Kushleyev to incorporate the teachings of Suzuki to include wherein in a third flight condition, the first drive controller is configured to generate the first and second drive signals, the first driver is configured to receive the first drive signal from the first drive controller to drive the first rotary wing, and the second driver is configured to receive the second drive signal from the first drive controller to drive the second rotary wing, because doing so “reduces a risk of crash” (Suzuki [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kushleyev, in view of Senkel, in further view of McKinzie et al. (US 9897986 B2), in further view of Sato (US 20220006418 A1), and herein after will be referred to as Sato.

Regarding claim 6, Kushleyev, as modified, teaches the aircraft according to claim 4.
Kushleyev also teaches wherein the first to third drive controllers further include first to third communication interfaces, respectively, the first 0043] The flight controller 220 may receive data from the navigation unit 222 and use such data in order to determine the present position and orientation of the robotic vehicle 200, as well as the appropriate course towards the destination or intermediate sites; [0044] The radio 270 may be configured to receive navigation signals, such as signals from aviation navigation facilities, etc., and provide such signals to the processing device 221 and/or the navigation unit 222 to assist in robotic vehicle navigation).
Kushleyev, as modified, does not explicitly teach that the second and third drive controllers include first and second communication interfaces being configured to communicate with an external device.
However, McKinzie discloses a motor controller configured to communicate with an external device (col 1 ln.9-10 systems and methods for enabling a motor controller to communicate with external devices).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the second and third drive controllers as taught by Kushleyev to incorporate the teachings of McKinzie to include being configured to communicate with an external device, because doing so would be “beneficial, enabling a motor controller to communicate with external devices that use different communication protocols” (McKinzie col 1 ln.30-35), and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “communicating with external devices”.
Kushleyev does not explicitly teach: and wherein in in a fourth flight condition, the third drive controller is configured to receive external information from the first communication interface to generate the first and second drive signals to be provided to the first and second drivers, respectively.
However, Sato teaches wherein in a fourth flight condition, the third drive controller (Fig. 1 controller 31(2)) is configured to receive external information (Fig. 1 response data M21 – M26) from the first communication interface to generate the first and second drive signals to be provided to the first and second drivers, respectively ([0034] …transmission of the response data M2 from the motor control devices 21-26 to the controllers 31, 32 are both carried out bidirectionally via the serial communications line L1. In the following description, when the response data M2 transmitted from the motor control devices 21-26 need to be distinguished from each other, the response data M2 will be hereinafter referred to as “response data M21-M26.”; Fig. 5 in response to obtaining response data step 105, control motor step 112 supported by [0061-0063]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the communication capabilities of the third drive controller as taught by modified Kushleyev to incorporate the teachings of Sato to include wherein in in a fourth flight condition, the third drive controller is configured to receive external information from the first communication interface to generate the first and second drive signals to be provided to the first and second drivers, respectively, because doing so provides bidirectional communication via serial communications, and by extension improves communication capabilities between the controllers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190315465 A1: Liu et al. discloses a UAV control system with a plurality of ESC communicating and sharing status information with each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661